Citation Nr: 1211792	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and schizophrenia, also claimed as posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and schizophrenia, also claimed as PTSD.  

4.  Entitlement to service connection for a low back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970 and from August 1980 to May 1981. He also served in the Army Reserve in the time between these two periods of active duty.  

This matter is on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

For the reasons stated below, the issues of entitlement to service connection for an acquired psychiatric disorder and a low back disorder have been reopened and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO issued a rating decision that, in pertinent part, denied service connection for psychosis as well as determined that new and material evidence had not been submitted reopen claims for service connection for PTSD and a personality disorder; and, as the Veteran did not appeal the decision, nor did he submit additional evidence within a year of either denial, the decision is now final.

2.  In January 2004, the RO issued decisions which denied reopening claims for service connection for a low back disorder and psychosis; and, as the Veteran did not appeal the decision, nor did he submit additional evidence within a year of either denial, the decision is now final. 

3.  The evidence added to the record since the January 2004 decisions includes evidence that is new and material to the Veteran's claims of entitlement to service connection for a low back disorder and acquired psychiatric disorder.  


              CONCLUSIONS OF LAW

1.  The August 2000 RO decision that denied the reopening of claims for entitlement to service connection for personality disorder and PTSD is the last final denial for this claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The January 2004 RO decision that denied the reopening of a claim for service connection for a psychosis is the last final denial for this claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

3.  The evidence received subsequent to the August 2000 and January 2004 RO decisions is new and material and the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and schizophrenia, also claimed as PTSD, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  The August 2000 RO decision that denied the Veteran's claim for entitlement to service connection for a low back disorder is the last final denial for this claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

5.  The evidence received subsequent to the August 2000 RO decision is new and material and the requirements to reopen the claim for entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for a low back disorder as well as an acquired psychiatric disorder.  Based on a review of the evidence of record, the Board has determined that new and material has been submitted in both cases, and both claims should be reopened.  

An Acquired Psychiatric Disorder

The Board deems it necessary to outline the procedural history of the Veteran's claim for service connection for psychiatric disorder.  Notably, he originally submitted a claim seeking entitlement to service connection for a "nervous disorder" in December 1985.  In an April 1986 decision, the RO denied this claim on the basis that, although there was treatment for a personality disorder in service, there was "no evidence to show that the [V]eteran has a nervous disorder which was either incurred in or aggravated by military service."  Emphasis was placed on the finding that the Veteran's diagnosed personality disorder (borderline with schizoid features was a congenital or developmental defect and not a ratable (compensable) disability for VA purposes.  

In its later decisions, the RO appears to have misinterpreted the basis for the April 1986 denial of the claim.  Specifically, while the RO has effectively required evidence of a diagnosed psychiatric disorder while in service in order to reopen the claim, the April 1986 denial stated that a diagnosed psychiatric disorder was not shown either in service or currently.  Indeed, the evidence submitted prior to the April 1986 decision supports the Board's interpretation, as the Veteran's diagnoses up until that point were limited to a personality disorder which, as was noted above, is not a disorder for VA compensation purposes.  Therefore, contrary to what the RO required in subsequent decisions, the submission of evidence establishing the presence of a current acquired psychiatric disorder should be sufficient to warrant reopening of the claim.  

Next, shortly after the RO issued its April 1986 decision, the Veteran submitted evidence relating to a hospitalization for drug dependency in March 1987.  The RO treated this as an application to reopen a previously denied claim and, in April 1987, declined to reopen the claim because he was not diagnosed with an acquired psychiatric disorder.  

The Board tangentially notes that the Court of Appeals for Veterans Claims has recently clarified that, if evidence is new and material has been submitted within one year of the previous denial, 38 C.F.R. § 3.156 requires that any such decision based on this evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).   The RO incorrectly treated the March 1987 claim as an application to reopen a previously denied claim.   Instead, as the evidence was submitted within one year of the previous RO decision, it should have been part of the original December 1985 claim.  Nonetheless, the Veteran did not appeal the April 1987 denial, nor did he submit any additional evidence within a year of that decision.  The April 1987 decision became final one year later.  

In December 1989, the Veteran filed a new claim seeking entitlement to service connection for what he characterized as a "nervous disorder."  The RO denied the claim in February 1990, as new and material evidence had not been shown.  Reference was again made to the Veteran not being diagnosed as having a "ratable" psychiatric disorder.   However, the RO also construed the Veteran's claim as one for PTSD, which it reviewed as a separate original claim, but denied in decisions from May and November 1990.  The basis of these actions was the finding that a diagnosis of PTSD had not been established, and that the only diagnosis of record were that of a personality disorder or substance dependence.

The Veteran submitted applications to reopen his previously denied psychiatric disorder claim.  In August 2000, the RO issued a decision that determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for PTSD and a personality disorder.  The RO indicated that there was still no evidence of a diagnosis of PTSD.   The August 2000 decision also denied service connection for psychosis based on the finding that there was no evidence of a diagnosis in service or within one year of service discharge.  The Veteran did not appeal this decision.  There is also no indication that new and material evidence was received within the one period.  

The Veteran filed a petition to reopen again in October 2001.  The RO declined to reopen the claim.  In its January 2004 decision, the RO concluded that the Veteran had yet to submit relevant evidence linking his paranoid schizophrenia to his active service.  The Veteran did not appeal this decision.  There is also no indication that new and material evidence was received within the one period.  

While the RO adjudicated the Veteran's PTSD and other psychiatric disorder claims separately, it should be noted that the law in this regard has changed since that time.  Instead of treating these claims separately, the Court has held that VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).   The Veteran's claims have therefore been incorporated into a single claim.  

The evidence received since the August 2000 and January 2004 rating decisions includes a November 2006 psychiatric evaluation.  Notably, in rendering a diagnosis of psychosis, not otherwise specified, the examiner appears to link the Veteran's "long history" of psychiatric complaints (since 1980) to his current diagnosis of psychosis.  This evidence is clearly "new".  Moreover, as it seems draw relationship between the Veteran's in-service and post-service symptoms to his diagnosed psychosis, the evidence is also material.  The criteria to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder have been met.  The claim is reopened. 

Low Back Disorder

The Veteran originally submitted a claim for a back disorder in November 1985.  In an April 1986 decision, the RO noted that, while he complained of low back problems at the time of his separation examination in April 1981, a physical examination did not reveal any chronic back disorder.  Accordingly, the claim was denied on the basis that there was "no evidence to show that this condition was incurred during the [V]eteran's period of military service."  He did not appeal, nor did he submit any new evidence since the last final denial.  Therefore, this decision is now final.  

In March 1987, July 1992 and October 1999, the Veteran submitted new claims seeking to reopen the previously denied claim.  In all three instances, the application to reopen was denied as new and material evidence had not been submitted, the most recent of which was issued in August 2000.  The Veteran did not appeal any of these decisions, nor did he submit any new evidence since in the year following any of these denials and have since become final.  

In June 2003, the Veteran submitted a claim related to a cervical spine disorder.  However, this claim was improperly treated as an application to reopen his previously denied low back disorder claim.  To the contrary, the framework of VA regulations clearly establishes that cervical and lumbar spine disorders are separate and distinct from each other.  See, e.g., 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  Therefore, the RO's conclusion in its June 2003 decision notwithstanding, the August 2000 decision represents the last final denial of the claim on appeal.

Based on the evidence submitted since August 2000, the Board concludes that new and material evidence has been submitted, and the claim should be reopened.  Specifically, in October 2006, the Veteran was diagnosed with both a herniated lumbar disc as well as degenerative arthritis in the lumbar spine.  This evidence is "new" in that it has not been previously reviewed by the RO.  Moreover, it is "material" as it pertains to an unestablished fact necessary to support the claim.  Namely, it is evidence of a current chronic disorder.  Therefore, this claim should be reopened as well.

Overall, the Board has concluded that new and material evidence has been submitted that is sufficient to reopen both claims.  As such, the claims are reopened.  


ORDER

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and schizophrenia, also claimed as PTSD, is granted and the claim is reopened.

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for a low back disorder is granted and the claim is reopened.


REMAND

The claims having been reopened, the Board determines that further development is necessary before the claims may be properly adjudicated.  As an initial matter, given the newly submitted evidence of a current diagnosed psychiatric disorder and chronic low back disorder, in conjunction with evidence of low back and psychiatric treatment while on active duty, VA's duty to assist requires that the Veteran be provided with VA examinations in order to obtain an opinion addressing whether these current disorders are related to active duty service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Moreover, in addition to the need for VA examinations, the Board notes that the Veteran has received treatment from a number of VA facilities throughout the country.  It is well established that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should make all efforts necessary to ensure that all VA treatment records are incorporated in the claims file.  

Finally, a review of the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits (SSDI).  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372   (1992); cf. Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).   Here, a print out generated by the RO in April 2003 indicates that the disability onset was in September 1993, which is only about two years post-service.  The potential relevance of the SSA records is obvious.  The records must be obtained.



(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from VA Medical Centers in 
a. Nashville, Tennessee;
b. Milwaukee, Wisconsin;
c. Little Rock, Arkansas;
d. Minneapolis, Minnesota;
e. Memphis, Tennessee; or
f. Any other VAMC where the Veteran has received treatment.
For the period from 1981 to the present that has not been associated with the claims file.  

If the Veteran has received any private treatment for either his low back or psychiatric disorder, and records of such treatment have not been associated with the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.

3.  After the above has been accomplished, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist such as schizophrenia, PTSD or depression.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner. 

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.  The examiner should address the question of whether the personality disorder (borderline with schizoid features) identified in service represented the initially manifestation of any presently diagnosed acquired psychiatric disorder.   Conversely, the examiner must provide an opinion as to whether a currently diagnosed personality disorder was aggravated during service by a superimposed disease or injury.

In the event that the examiner diagnoses PTSD, and such a diagnosis may be attributed to a specific stressor event, the AMC should make all reasonable attempts to verify this stressor event with the appropriate research facilities.  

The examiner is reminded that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back or lumbar spine disorder that may exist.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner. 

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any chronic low back disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.  

The examiner is reminded that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5. After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims based on the entirety of the evidence. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.
 
The attempts to acquire these records should be specifically documented in the claims file. If the Veteran fails to provide the proper authorization or the records are unavailable, this should also be specifically noted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


